 

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”) is
entered into effective as of December 31, 2008, by and between RF MICRO DEVICES,
INC., a North Carolina corporation (the “Company”), and STEVEN E. CREVISTON (the
“Executive”).

WHEREAS, the Executive has been employed by the Company; and

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management group to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and

WHEREAS, the Company has determined that the best interests of the Company and
its shareholders will be served by reinforcing and encouraging the continued
dedication of the Executive to his assigned duties without distractions arising
from a potential change in control of the Company; and

WHEREAS, this Agreement is intended to remove such distractions and to reinforce
the continued attention and dedication of the Executive to his assigned duties;
and

WHEREAS, the Executive and the Company have previously entered into a Change in
Control Agreement effective as of June 9, 2003, as amended by Amendment No. 1
thereto dated as of June 9, 2005 (the “Predecessor Agreement”); and

WHEREAS, the Executive and the Company desire to amend and restate the
Predecessor Agreement to, among other things, (i) comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and all guidance
promulgated thereunder, including the final Treasury Regulations (collectively,
“Code Section 409A”), and (ii) reflect certain current developments and best
practices and other revisions agreed to by the
parties;                             

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:

 

--------------------------------------------------------------------------------

 


 

 

 


1.                  TERM OF AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON
THE DATE HEREOF AND SHALL CONTINUE IN EFFECT UNTIL THE EARLIEST OF (A) DECEMBER
31, 2009, IF NO CHANGE IN CONTROL HAS OCCURRED BEFORE THAT DATE; PROVIDED,
HOWEVER, THAT COMMENCING ON JANUARY 1, 2010 AND EACH YEAR THEREAFTER, THE TERM
OF THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED FOR AN ADDITIONAL ONE YEAR
UNLESS, NOT LATER THAN OCTOBER 1 OF THE PREVIOUS YEAR, THE COMPANY SHALL HAVE
GIVEN NOTICE TO THE EXECUTIVE THAT IT DOES NOT WISH TO EXTEND THIS AGREEMENT
(SUCH INITIAL PERIOD, AS IT MAY BE EXTENDED AS DESCRIBED IN SECTION 1(A) HEREIN,
BEING REFERRED TO AS THE “TERM”); (B) THE TERMINATION BY EITHER PARTY OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON PRIOR TO A CHANGE IN
CONTROL; OR (C) THE EXPIRATION FOLLOWING A CHANGE IN CONTROL OF TWO YEARS AND
THE FULFILLMENT BY THE COMPANY AND THE EXECUTIVE OF ALL OF THEIR OBLIGATIONS
HEREUNDER.  NOTICE BY THE COMPANY OF ITS INTENTION NOT TO EXTEND THE TERM OF
THIS AGREEMENT AND ITS EXPIRATION AT THE END OF THE TERM SHALL NOT CONSTITUTE
TERMINATION OF EMPLOYMENT AND THE EXECUTIVE SHALL NOT BE ENTITLED TO THE PAYMENT
OF BENEFITS UNDER SECTIONS 4 AND 5 UNLESS HE IS OTHERWISE ENTITLED TO SUCH
BENEFITS PURSUANT TO THE TERMS HEREIN.  FURTHERMORE, NOTHING IN THIS SECTION 1
SHALL CAUSE THIS AGREEMENT TO TERMINATE BEFORE BOTH THE COMPANY AND THE
EXECUTIVE HAVE FULFILLED ALL OF THEIR OBLIGATIONS HEREUNDER.


2.                  CHANGE IN CONTROL.


(A)                NO COMPENSATION SHALL BE PAYABLE UNDER THIS AGREEMENT UNLESS
AND UNTIL (I) THERE HAS BEEN A CHANGE IN CONTROL OF THE COMPANY WHILE THE
EXECUTIVE IS STILL AN EMPLOYEE OF THE COMPANY AND (II) THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY IS TERMINATED FOR A REASON OTHER THAN ONE OR MORE OF
THE CIRCUMSTANCES SPECIFIED IN SECTION 3(A)(I) THROUGH (V).


(B)               FOR THE PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” OF
THE COMPANY SHALL BE DEEMED TO HAVE OCCURRED ON THE FIRST TO OCCUR OF THE
FOLLOWING:


(I)                  THE DATE ANY ENTITY OR PERSON SHALL HAVE BECOME THE
BENEFICIAL OWNER OF, OR SHALL HAVE OBTAINED VOTING CONTROL OVER, FORTY PERCENT
(40%) OR MORE OF THE OUTSTANDING COMMON STOCK OF THE COMPANY;


(II)                THE DATE THE SHAREHOLDERS OF THE COMPANY APPROVE A
DEFINITIVE AGREEMENT (A) TO MERGE OR CONSOLIDATE THE COMPANY WITH OR INTO
ANOTHER CORPORATION OR OTHER BUSINESS ENTITY (FOR THESE PURPOSES, EACH, A
“CORPORATION”), IN WHICH THE HOLDERS OF THE COMPANY’S COMMON STOCK IMMEDIATELY
PRIOR TO THE MERGER OR CONSOLIDATION HAVE VOTING CONTROL OVER LESS THAN SIXTY
PERCENT (60%) OF THE VOTING SECURITIES OF THE SURVIVING CORPORATION OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR (B) TO SELL OR OTHERWISE
DISPOSE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY; OR


(III)               THE DATE THERE SHALL HAVE BEEN A CHANGE IN A MAJORITY OF THE
BOARD OF DIRECTORS OF THE COMPANY WITHIN A 12‑MONTH PERIOD UNLESS THE NOMINATION
FOR ELECTION BY THE COMPANY’S SHAREHOLDERS OF EACH NEW DIRECTOR WAS APPROVED BY
THE VOTE OF TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE IN OFFICE
AT THE BEGINNING OF THE 12-MONTH PERIOD.

For purposes herein, the term “person” shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than the Company, a subsidiary of the
Company or any employee benefit plan(s) sponsored or maintained by the Company
or any subsidiary thereof, and the term “beneficial owner” shall have the
meaning given the term in Rule 13d-3 under the Exchange Act.

2

--------------------------------------------------------------------------------

 


 

 


3.                  TERMINATION FOLLOWING CHANGE IN CONTROL.

 


(A)                TERMINATION.  IF A CHANGE IN CONTROL OF THE COMPANY SHALL
HAVE OCCURRED WHILE THE EXECUTIVE IS STILL AN EMPLOYEE OF THE COMPANY, THE
EXECUTIVE SHALL BE ENTITLED TO THE PAYMENTS PROVIDED IN SECTIONS 4 AND 5 HEREIN
UPON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY WITHIN THE
TWENTY-FOUR (24) MONTH PERIOD FOLLOWING A CHANGE IN CONTROL, WHETHER SUCH
TERMINATION IS BY THE EXECUTIVE OR BY THE COMPANY, UNLESS SUCH TERMINATION IS AS
A RESULT OF (I) THE EXECUTIVE’S DEATH; (II) THE EXECUTIVE’S DISABILITY (AS
DEFINED IN SECTION 3(B) BELOW); (III) THE EXECUTIVE’S RETIREMENT (AS DEFINED IN
SECTION 3(C) BELOW); (IV) THE EXECUTIVE’S TERMINATION OF EMPLOYMENT BY THE
COMPANY FOR CAUSE (AS DEFINED IN SECTION 3(D) BELOW); OR (V) THE EXECUTIVE’S
DECISION TO TERMINATE EMPLOYMENT OTHER THAN FOR GOOD REASON (AS DEFINED IN
SECTION 3(E) BELOW).  FOR PURPOSES OF THIS AGREEMENT, THE TWENTY-FOUR (24) MONTH
PERIOD FOLLOWING A CHANGE IN CONTROL SHALL BE REFERRED TO AS THE “TERMINATION
PERIOD.”


(B)               DEATH OR DISABILITY.


(I)                  DISABILITY.  IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
TERMINATES BECAUSE OF DISABILITY, THE COMPANY SHALL HAVE NO OBLIGATION OR
LIABILITY TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT BY REASON OF SUCH
TERMINATION (EXCEPT AS MAY BE OTHERWISE PROVIDED IN SECTION 4(D) HEREIN) AND
THIS AGREEMENT SHALL TERMINATE UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
DUE TO DISABILITY; PROVIDED, HOWEVER, THAT THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT DUE TO DISABILITY SHALL BE EFFECTIVE ONLY AT THE END OF THIRTY (30)
DAYS FOLLOWING THE DELIVERY OF A NOTICE OF TERMINATION (AS DEFINED IN SECTION
3(F) BELOW) DUE TO DISABILITY BY THE COMPANY TO THE EXECUTIVE AND ONLY IF
EXECUTIVE FAILS TO RETURN TO THE FULL-TIME PERFORMANCE OF DUTIES BY THE END OF
SUCH 30-DAY NOTICE PERIOD.  FOR THE PURPOSES OF THIS AGREEMENT, “DISABILITY”
SHALL MEAN A PHYSICAL OR MENTAL ILLNESS OR INJURY THAT PREVENTS THE EXECUTIVE
FROM PERFORMING THE ESSENTIAL FUNCTIONS OF HIS DUTIES (AS THEY EXISTED
IMMEDIATELY BEFORE THE ILLNESS OR INJURY) ON A FULL-TIME BASIS FOR A PERIOD OF
AT LEAST SIX (6) CONSECUTIVE MONTHS.  THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) SHALL HAVE SOLE AUTHORITY TO DETERMINE IF A DISABILITY EXISTS.


(II)                DEATH.  THIS AGREEMENT SHALL TERMINATE IMMEDIATELY IN THE
EVENT OF THE DEATH OF THE EXECUTIVE OCCURRING AT ANY TIME DURING THE TERM
HEREOF, AND IN SUCH EVENT THE COMPANY SHALL HAVE NO OBLIGATION OR LIABILITY TO
THE EXECUTIVE OR HIS LEGAL REPRESENTATIVES BY REASON OF SUCH TERMINATION (EXCEPT
AS MAY BE OTHERWISE PROVIDED IN SECTION 4(D) HEREIN).


(C)                RETIREMENT.  IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
TERMINATES DUE TO HIS RETIREMENT, THE COMPANY SHALL HAVE NO OBLIGATION OR
LIABILITY TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT UPON SUCH TERMINATION
(EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(D) HEREIN), AND THE AGREEMENT SHALL
TERMINATE UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT DUE TO SUCH
RETIREMENT.  “RETIREMENT” AS USED IN THIS AGREEMENT SHALL MEAN THE EARLIER TO
OCCUR OF (I) THE EXECUTIVE’S NORMAL RETIREMENT DATE UNDER THE COMPANY’S
TAX-QUALIFIED RETIREMENT PLAN OR ANY SUCCESSOR PLAN THERETO APPLICABLE TO THE
EXECUTIVE OR (II) THE EXECUTIVE’S RETIREMENT DATE UNDER A CONTRACT, IF ANY,
BETWEEN THE EXECUTIVE AND THE COMPANY PROVIDING FOR HIS RETIREMENT FROM THE
EMPLOYMENT OF THE COMPANY OR AN AFFILIATE (AS DEFINED IN SECTION 11(A) HEREIN)
ON A DATE OTHER THAN SUCH NORMAL RETIREMENT DATE.


(D)               CAUSE.


(I)                  IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED FOR CAUSE, THE COMPANY SHALL HAVE NO OBLIGATION OR LIABILITY TO THE
EXECUTIVE UNDER THIS AGREEMENT (EXCEPT AS MAY BE OTHERWISE SPECIFICALLY PROVIDED
HEREIN), AND THIS AGREEMENT SHALL TERMINATE UPON THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT FOR CAUSE.


(II)                FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING:

3

--------------------------------------------------------------------------------

 

 

 

 

 

(A)              THE WILLFUL AND CONTINUED FAILURE OF THE EXECUTIVE TO PERFORM
HIS DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM THE
EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY SUCH FAILURE
AFTER THE EXECUTIVE HAS RECEIVED A NOTICE OF TERMINATION WITHOUT CAUSE BY THE
COMPANY OR HAS DELIVERED A NOTICE OF TERMINATION FOR GOOD REASON TO THE COMPANY)
WHICH HAS NOT BEEN CORRECTED WITHIN THIRTY (30) DAYS AFTER A WRITTEN DEMAND FOR
PERFORMANCE IS DELIVERED TO THE EXECUTIVE BY THE BOARD WHICH SPECIFICALLY
IDENTIFIES THE MANNER IN WHICH THE BOARD BELIEVES THAT THE EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES;

(B)              THE EXECUTIVE’S WILLFULLY OR RECKLESSLY ENGAGING IN CONDUCT
THAT DAMAGES THE BUSINESS OR REPUTATION OF COMPANY OR ANY AFFILIATE;

(C)              THE CONVICTION OF THE EXECUTIVE BY A COURT OF COMPETENT
JURISDICTION OF, OR A PLEA BY THE EXECUTIVE OF “GUILTY” OR “NO CONTEST” TO, A
FELONY, OR ANY MISDEMEANOR THAT INVOLVES MORAL TURPITUDE;

(D)              THE EXECUTIVE’S ENGAGING IN ANY ACT OF FRAUD, THEFT,
MISAPPROPRIATION, EMBEZZLEMENT OR DISHONESTY TO THE MATERIAL DETRIMENT OF THE
COMPANY;

(E)               ANY DIVERSION BY THE EXECUTIVE OF A MATERIAL BUSINESS
OPPORTUNITY FROM THE COMPANY FOR HIS OWN PERSONAL BENEFIT WITHOUT WRITTEN
CONSENT OF THE BOARD THAT CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER
WRITTEN NOTICE FROM THE COMPANY TO THE EXECUTIVE;

(F)               ANY WILLFUL BREACH BY THE EXECUTIVE OF A MATERIAL TERM OF THIS
AGREEMENT (INCLUDING BUT NOT LIMITED TO, ANY COVENANT CONTAINED IN SECTION 9 OF
THIS AGREEMENT) THAT CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN
NOTICE FROM THE COMPANY TO THE EXECUTIVE;

(G)              THE REPEATED USE OF ALCOHOL BY THE EXECUTIVE IN A MANNER THAT
MATERIALLY INTERFERES WITH THE PERFORMANCE OF HIS DUTIES OR THE ILLEGAL USE BY
THE EXECUTIVE OF A “CONTROLLED SUBSTANCE” (AS DEFINED IN THE NORTH CAROLINA
CONTROLLED SUBSTANCE ACT, N.C. GEN. STAT., CHAPTER 90, SECTION 86 TO 113.8);

(H)              ANY WILLFUL AND MATERIAL VIOLATION OF ANY PROVISION OF THE
COMPANY’S CORPORATE GOVERNANCE GUIDELINES, THE COMPANY’S CODE OF BUSINESS
CONDUCT AND ETHICS AND OTHER SIMILAR CODES, POLICIES AND GUIDELINES ADOPTED FROM
TIME TO TIME BY THE BOARD (INCLUDING, BUT NOT LIMITED TO, THOSE POLICIES RELATED
TO EQUAL EMPLOYMENT OPPORTUNITY AND HARASSMENT); OR

4

--------------------------------------------------------------------------------

 


 

 

(I)                 THE EXECUTIVE’S WILLFUL AND MATERIAL VIOLATION OF THE
REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 OR ANY OTHER FEDERAL OR STATE
SECURITIES LAW, RULE OR REGULATION, INCLUDING, WITHOUT LIMITATION, THE
EXECUTIVE’S ENGAGEMENT IN ANY WILLFUL CONDUCT THAT RESULTS IN THE EXECUTIVE’S
OBLIGATION TO REIMBURSE THE COMPANY FOR THE AMOUNT OF ANY BONUS, INCENTIVE-BASED
COMPENSATION, EQUITY-BASED COMPENSATION, PROFITS REALIZED FROM THE SALE OF THE
COMPANY’S SECURITIES OR OTHER COMPENSATION PURSUANT TO APPLICATION OF THE
PROVISIONS OF SECTION 304 OF THE SARBANES-OXLEY ACT OF 2002.

Cause shall be determined solely by the Board in the exercise of good faith and
reasonable judgment; provided, however, that the Executive shall retain the
right to contest any determination of Cause through appropriate legal means. 
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Cause
shall not include the Executive’s Disability.


(E)                GOOD REASON.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR
GOOD REASON AT ANY TIME AFTER A CHANGE OF CONTROL DURING THE TERMINATION
PERIOD.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN ANY OF THE
FOLLOWING: 


(I)                  ANY MATERIAL REDUCTION BY THE COMPANY WITHOUT THE
EXECUTIVE’S WRITTEN CONSENT IN THE EXECUTIVE’S BASIC DUTIES AND
RESPONSIBILITIES;


(II)                ANY MATERIAL REDUCTION BY THE COMPANY OF THE EXECUTIVE’S
BASE SALARY, OTHER THAN A REDUCTION IN ACCORDANCE WITH THE EXECUTIVE’S WRITTEN
CONSENT OR THAT IS PART OF A SALARY REDUCTION PLAN IMPLEMENTED BY THE BOARD AND
APPLICABLE ON A PROPORTIONATE BASIS TO ALL OFFICERS OR ALL EMPLOYEES, AS THE
CASE MAY BE (AND NOT THE EXECUTIVE SINGLY);


(III)               ANY FAILURE BY THE COMPANY TO CONTINUE THE EXECUTIVE’S
ABILITY TO PARTICIPATE IN (A) THE COMPANY’S 2003 STOCK INCENTIVE PLAN OR ANY
OTHER EQUITY-BASED COMPENSATION PLANS ESTABLISHED BY THE COMPANY FOR THE BENEFIT
OF KEY EMPLOYEES, (B) ANY TAX-QUALIFIED RETIREMENT PLANS SPONSORED BY THE
COMPANY FOR THE BENEFIT OF ITS EMPLOYEES AND ANY NON-QUALIFIED DEFERRED
COMPENSATION PLANS OR ARRANGEMENTS SPONSORED BY THE COMPANY FOR THE BENEFIT OF
CERTAIN KEY EMPLOYEES, OR (C) ANY WELFARE BENEFIT PLANS AND ARRANGEMENTS
SPONSORED FROM TIME TO TIME BY THE COMPANY FOR THE BENEFIT OF ITS EMPLOYEES,
INCLUDING, WITHOUT LIMITATION, ANY LIFE INSURANCE, ACCIDENT, DISABILITY,
MEDICAL, VISION, PRESCRIPTION DRUG, VACATION, SICK LEAVE AND DENTAL PLANS,
POLICIES OR ARRANGEMENTS WHICH ARE GENERALLY AVAILABLE TO THE EMPLOYEES OF THE
COMPANY (“WELFARE BENEFIT PLANS”) AND ALL OTHER SIMILAR PLANS OR ARRANGEMENTS
WHICH ARE FROM TIME TO TIME MADE GENERALLY AVAILABLE TO OFFICERS OF THE COMPANY
AND IN WHICH THE EXECUTIVE PARTICIPATES, UNLESS THERE ARE SUBSTITUTED THEREFOR
PLANS OR ARRANGEMENTS PROVIDING THE EXECUTIVE WITH ESSENTIALLY EQUIVALENT AND NO
LESS FAVORABLE BENEFITS, OR ANY ACTION OR INACTION BY THE COMPANY THAT WOULD
ADVERSELY AFFECT THE EXECUTIVE’S PARTICIPATION IN OR MATERIALLY REDUCE THE
EXECUTIVE’S BENEFITS UNDER ANY SUCH PLAN OR SUCCESSOR PLAN OR DEPRIVE THE
EXECUTIVE OF ANY MATERIAL FRINGE BENEFIT ENJOYED BY THE EXECUTIVE; PROVIDED,
HOWEVER, THAT (X) A REDUCTION IN THE EXECUTIVE’S CASH BONUS PLAN (“CASH BONUS
PLAN”) OR SUCCESSOR CASH INCENTIVE COMPENSATION PLAN PAYMENTS DUE TO THE FAILURE
TO ATTAIN CERTAIN PERFORMANCE-BASED OBJECTIVES, (Y) A REDUCTION IN THE
EXECUTIVE’S BENEFITS DUE TO THE COMPANY’S DECISION TO DISCONTINUE THE
AVAILABILITY OF OR MODIFY OR AMEND ANY PLAN OR ARRANGEMENT FOR ALL OFFICERS OR
ALL EMPLOYEES, AS THE CASE MAY BE (AND NOT THE EXECUTIVE SINGLY) OR (Z) THE
SUBSTITUTION FOR ANY INCENTIVE OR BONUS PLAN OF AN ALTERNATE PLAN OR ARRANGEMENT
HAVING A REASONABLY EQUIVALENT OPPORTUNITY TO EARN PAYMENTS COMPARABLE TO THOSE
EARNED UNDER THE CURRENT PLANS, SHALL NOT BE DEEMED TO CONSTITUTE “GOOD REASON”
UNDER THIS SECTION 3(E)(III);

5

--------------------------------------------------------------------------------

 


 

 

 


(IV)              A RELOCATION OF THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES TO A
LOCATION IN EXCESS OF THIRTY (30) MILES FROM GREENSBORO, NORTH CAROLINA WITHOUT
THE EXECUTIVE’S EXPRESS WRITTEN CONSENT;


(V)                ANY MATERIAL REDUCTION IN THE NUMBER OF PAID VACATION DAYS TO
WHICH THE EXECUTIVE IS ENTITLED AT THE TIME OF THE CHANGE IN CONTROL OF THE
COMPANY (OTHER THAN A REDUCTION WITH THE EXECUTIVE’S WRITTEN CONSENT); OR


(VI)              ANY FAILURE OF THE COMPANY WITHOUT THE EXECUTIVE’S WRITTEN
CONSENT TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSOR OR ASSIGNEE
OF THE COMPANY (AND PARENT CORPORATION OF SUCH SUCCESSOR OR ASSIGNEE, IF
APPLICABLE), AS PROVIDED IN SECTION 11(A) HEREIN.

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason under this Section 3(e) shall cease to be an event
constituting Good Reason if the Executive fails to provide the Company with
notice of the occurrence of any of the foregoing within the thirty (30) day
period immediately following the date on which the Executive first becomes aware
of the occurrence of such event or the last occurrence of any event, which taken
together with any other event, is alleged to constitute Good Reason.


(F)                 NOTICE OF TERMINATION.  ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT (I) BY THE COMPANY DUE TO DISABILITY, RETIREMENT OR FOR CAUSE OR (II)
BY THE EXECUTIVE FOR GOOD REASON SHALL BE COMMUNICATED BY A NOTICE OF
TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL
MEAN A WRITTEN NOTICE WHICH SHALL INDICATE THOSE SPECIFIC TERMINATION PROVISIONS
IN THIS AGREEMENT RELIED UPON AND WHICH SETS FORTH IN REASONABLE DETAIL THE
FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THE PROVISIONS SO INDICATED.  FOR PURPOSES OF THIS
AGREEMENT, NO SUCH PURPORTED TERMINATION BY THE COMPANY OR THE EXECUTIVE SHALL
BE EFFECTIVE WITHOUT SUCH NOTICE OF TERMINATION.


(G)                DATE OF TERMINATION.  “DATE OF TERMINATION” SHALL MEAN (I) IF
THE EXECUTIVE IS TERMINATED BY THE COMPANY FOR DISABILITY, 30 DAYS AFTER NOTICE
OF TERMINATION IS GIVEN TO THE EXECUTIVE (PROVIDED THAT THE EXECUTIVE SHALL NOT
HAVE RETURNED TO THE PERFORMANCE OF THE EXECUTIVE’S DUTIES ON A FULL-TIME BASIS
DURING SUCH 30-DAY PERIOD); (II) IF THE EXECUTIVE IS TERMINATED BY THE COMPANY
FOR ANY OTHER REASON, THE DATE ON WHICH A NOTICE OF TERMINATION IS GIVEN (OR
SUCH LATER DATE AS IS SPECIFIED IN SUCH NOTICE); OR (III) IF THE EXECUTIVE
TERMINATES FOR GOOD REASON, THE DATE ON WHICH A NOTICE OF TERMINATION IS GIVEN
(OR SUCH LATER DATE AS IS SPECIFIED IN SUCH NOTICE).


4.                  PAYMENT OF COMPENSATION UPON TERMINATION OF EMPLOYMENT.  IF,
DURING THE TERMINATION PERIOD, THE EMPLOYMENT OF THE EXECUTIVE SHALL TERMINATE
PURSUANT TO A “QUALIFYING TERMINATION” (AS DEFINED HEREIN), THEN THE COMPANY
SHALL PROVIDE TO THE EXECUTIVE THE PAYMENTS DESCRIBED IN THIS SECTION 4 AND, IF
APPLICABLE, SECTION 5.  FOR THE PURPOSES OF THE AGREEMENT, A “QUALIFYING
TERMINATION” MEANS (I) THE COMPANY’S TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
OTHER THAN BECAUSE OF DEATH, DISABILITY, RETIREMENT OR FOR CAUSE, AS PROVIDED IN
SECTIONS 3(B), 3(C) AND 3(D) HEREIN, OR (II) THE EXECUTIVE’S TERMINATION OF HIS
EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTION 3(E) HEREIN. 

6

--------------------------------------------------------------------------------

 


 

 

 


(A)                CASH PAYMENTS.  IF, DURING THE TERMINATION PERIOD, THE
EMPLOYMENT OF THE EXECUTIVE SHALL TERMINATE PURSUANT TO A QUALIFYING
TERMINATION, THEN THE COMPANY SHALL PROVIDE TO THE EXECUTIVE THE FOLLOWING CASH
PAYMENTS:


(I)                  WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION
(OR SUCH EARLIER DATE, IF ANY, AS MAY BE REQUIRED UNDER APPLICABLE WAGE PAYMENT
LAWS), A LUMP-SUM CASH AMOUNT EQUAL TO THE SUM OF (A) THE EXECUTIVE’S ACCRUED
BUT UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION AND ANY BONUS AMOUNTS
WHICH HAVE BEEN EARNED OR BECOME PAYABLE, TO THE EXTENT NOT THERETOFORE PAID OR
DEFERRED, (B) A PRO RATA PORTION OF THE EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL
YEAR IN WHICH THE EXECUTIVE’S DATE OF TERMINATION OCCURS IN AN AMOUNT AT LEAST
EQUAL TO (1) THE EXECUTIVE’S BONUS AMOUNT (AS DEFINED BELOW), MULTIPLIED BY (2)
A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE FISCAL YEAR IN
WHICH THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY-FIVE (365), AND REDUCED BY (3) ANY
AMOUNTS PAID FROM THE COMPANY’S INCENTIVE PLAN FOR THE FISCAL YEAR IN WHICH THE
EXECUTIVE’S DATE OF TERMINATION OCCURS AND (C) ANY ACCRUED VACATION PAY, TO THE
EXTENT NOT THERETOFORE PAID.  THE LUMP-SUM CASH PAYMENT TO BE MADE TO THE
EXECUTIVE PURSUANT TO THIS SECTION 4(A)(I) IS INTENDED TO BE EXEMPT FROM CODE
SECTION 409A UNDER THE EXEMPTION FOUND IN REGULATION SECTION 1.409A-(B)(4) FOR
SHORT-TERM DEFERRALS.


(II)                A SEVERANCE BENEFIT (THE “SEVERANCE BENEFIT”) PAYABLE IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4(A)(II) EQUAL TO THE SUM OF (I)
ONE (1) TIMES THE EXECUTIVE’S HIGHEST ANNUAL RATE OF BASE SALARY DURING THE
12-MONTH PERIOD IMMEDIATELY PRIOR TO EXECUTIVE’S DATE OF TERMINATION, PLUS (II)
ONE (1) TIMES THE EXECUTIVE’S BONUS AMOUNT.    THAT PORTION OF THE SEVERANCE
BENEFIT PAYABLE TO THE EXECUTIVE PURSUANT TO THIS SECTION 4(A)(II) THAT EXCEEDS
THE “SEPARATION PAY LIMIT,” IF ANY, SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM
PAYMENT WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION (OR SUCH
EARLIER DATE, IF ANY, AS MAY BE REQUIRED UNDER APPLICABLE WAGE PAYMENT LAWS). 
THE “SEPARATION PAY LIMIT” SHALL MEAN TWO (2) TIMES THE LESSER OF: (1) THE SUM
OF THE EXECUTIVE’S ANNUALIZED COMPENSATION BASED UPON THE ANNUAL RATE OF PAY FOR
SERVICES PROVIDED TO THE COMPANY FOR THE CALENDAR YEAR IMMEDIATELY PRECEDING THE
CALENDAR YEAR IN WHICH THE EXECUTIVE’S DATE OF TERMINATION OCCURS (ADJUSTED FOR
ANY INCREASE DURING THAT CALENDAR YEAR THAT WAS EXPECTED TO CONTINUE
INDEFINITELY IF THE EXECUTIVE HAD NOT TERMINATED EMPLOYMENT); AND (2) THE
MAXIMUM DOLLAR AMOUNT OF COMPENSATION THAT MAY BE TAKEN INTO ACCOUNT UNDER A
TAX-QUALIFIED RETIREMENT PLAN UNDER CODE SECTION 401(A)(17) FOR THE YEAR IN
WHICH HIS DATE OF TERMINATION OCCURS.  THE LUMP-SUM PAYMENT TO BE MADE TO THE
EXECUTIVE PURSUANT TO THIS SECTION 4(A)(II) IS INTENDED TO BE EXEMPT FROM CODE
SECTION 409A UNDER THE EXEMPTION FOUND IN REGULATION SECTION 1.409A-(B)(4) FOR
SHORT-TERM DEFERRALS.  THE REMAINING PORTION OF THE SEVERANCE BENEFIT PAYABLE TO
THE EXECUTIVE PURSUANT TO THIS SECTION 4(A)(II) SHALL BE PAID IN PERIODIC
INSTALLMENTS OVER THE COMPENSATION PERIOD (AS DEFINED HEREIN) IN ACCORDANCE WITH
THE NORMAL PAYROLL PRACTICES OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, IN
NO EVENT SHALL SUCH REMAINING PORTION OF THE SEVERANCE BENEFIT BE PAID TO THE
EXECUTIVE LATER THAN DECEMBER 31 OF THE SECOND CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH EXECUTIVE’S TERMINATION DATE OCCURS.   THE PAYMENTS TO BE
MADE TO THE EXECUTIVE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE OF THIS
SECTION 4(A)(II) ARE INTENDED TO BE EXEMPT FROM CODE SECTION 409A UNDER THE
EXEMPTION FOUND IN REGULATION SECTION 1.409A-(B)(9)(III) FOR SEPARATION PAY
PLANS (I.E., THE SO-CALLED “TWO TIMES” PAY EXEMPTION).

7

--------------------------------------------------------------------------------

 


 

 

 


(III)               FOR PURPOSES OF THIS SECTION 4(A), “BONUS AMOUNT” SHALL MEAN
THE EXECUTIVE’S TARGET ANNUAL BONUS OPPORTUNITY AS DEFINED IN THE COMPANY’S CASH
BONUS PLAN OR SUCCESSOR CASH INCENTIVE COMPENSATION PLAN FOR THE YEAR IN WHICH
HIS DATE OF TERMINATION OCCURS.  THE ONE (1)–YEAR PERIOD FOLLOWING THE
QUALIFYING TERMINATION OF THE EXECUTIVE FOR WHICH THE BENEFITS PROVIDED PURSUANT
TO SECTION 4(A) AND 4(B) SHALL BE OR SHALL HAVE BEEN PROVIDED IS REFERRED TO
HEREIN AS THE “COMPENSATION PERIOD.”


(B)               CONTINUED COVERAGE.  IF, DURING THE TERMINATION PERIOD, THE
EMPLOYMENT OF THE EXECUTIVE SHALL TERMINATE PURSUANT TO A QUALIFYING
TERMINATION, THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING SPECIAL BENEFITS:


(I)                  THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE (TREATING
THE EXECUTIVE AS AN ACTIVE EMPLOYEE FOR THIS PURPOSE) IN THE GROUP HEALTH PLAN
OR PROGRAM AND THE GROUP DENTAL PLAN OR PROGRAM (IN EACH CASE WHETHER INSURED OR
SELF-INSURED, OR ANY COMBINATION THEREOF) PROVIDED BY THE COMPANY FOR THE
BENEFIT OF ITS ACTIVE EMPLOYEES AND THEIR DEPENDENTS (THE “COMPANY HEALTH CARE
PLAN”) DURING THE COMPENSATION PERIOD (THE “CONTINUATION COVERAGE”). THE COMPANY
SHALL USE ITS BEST EFFORTS TO PROVIDE THE EXECUTIVE AND HIS DEPENDENTS WITH THE
CONTINUATION COVERAGE UNDER THE COMPANY HEALTH CARE PLAN, INCLUDING, IF
NECESSARY, AMENDING THE APPLICABLE PROVISIONS OF THE COMPANY HEALTH CARE PLAN
AND NEGOTIATING THE ADDITION OF ANY NECESSARY RIDERS TO ANY GROUP HEALTH
INSURANCE CONTRACT.  DURING THE COMPENSATION PERIOD, THE EXECUTIVE SHALL PAY THE
ENTIRE PREMIUM REQUIRED FOR THE CONTINUATION COVERAGE UNDER THE COMPANY HEALTH
CARE PLAN.  THE PREMIUM REQUIRED FOR THE CONTINUATION COVERAGE DURING THE FIRST
EIGHTEEN (18) MONTHS OF THE COMPENSATION PERIOD (OR THE ENTIRE COMPENSATION
PERIOD IF THE DURATION OF THE COMPENSATION PERIOD IS LESS THAN EIGHTEEN (18)
MONTHS) SHALL BE EQUAL TO THE PREMIUM REQUIRED BY THE CONTINUATION OF COVERAGE
REQUIREMENTS OF SECTION 4980B OF THE CODE AND PART 6 OF TITLE I OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“COBRA”), FOR SUCH
CONTINUATION COVERAGE (THE “COBRA RATE”). DURING THE REMAINDER OF THE
COMPENSATION PERIOD, IF ANY, THE PREMIUM REQUIRED FOR THE CONTINUATION COVERAGE
SHALL BE THE GREATER OF THE COBRA RATE OR THE ACTUARIALLY DETERMINED COST OF THE
CONTINUATION COVERAGE AS DETERMINED BY AN ACTUARY SELECTED BY THE COMPANY.


(II)                IF AT ANY TIME DURING THE COMPENSATION PERIOD THE COMPANY IS
UNABLE FOR WHATEVER REASON TO PROVIDE THE EXECUTIVE WITH THE CONTINUATION
COVERAGE UNDER THE COMPANY HEALTH CARE PLAN, THE COMPANY SHALL USE ITS BEST
EFFORTS TO PROVIDE THE EXECUTIVE COVERAGE UNDER AN INDIVIDUAL POLICY OF HEALTH
INSURANCE (THE “INDIVIDUAL HEALTH CARE POLICY”) PROVIDING COVERAGE WHICH IS
SUBSTANTIALLY IDENTICAL TO THE CONTINUATION COVERAGE TO BE PROVIDED UNDER THE
COMPANY HEALTH CARE PLAN.  IN SUCH EVENT, THE EXECUTIVE SHALL PAY THE ENTIRE
PREMIUM CHARGED FOR COVERAGE OF THE EXECUTIVE AND HIS DEPENDENTS UNDER THE
INDIVIDUAL HEALTH CARE POLICY.

8

--------------------------------------------------------------------------------

 


 

 

 


(III)               THE CONTINUATION COVERAGE PROVIDED TO THE EXECUTIVE AND HIS
DEPENDENTS PURSUANT TO THIS SECTION 4(B) IS INTENDED TO SATISFY THE CONTINUATION
OF COVERAGE REQUIREMENTS OF COBRA.  IN THE EVENT THAT THE PERIOD OF CONTINUATION
COVERAGE EXPIRES PRIOR TO THE END OF THE PERIOD OF CONTINUATION COVERAGE TO
WHICH THE EXECUTIVE AND HIS DEPENDENTS WOULD BE ENTITLED UNDER COBRA (THE “COBRA
PERIOD”), THE EXECUTIVE AND/OR HIS DEPENDENTS MAY ELECT CONTINUATION COVERAGE
UNDER COBRA (“COBRA COVERAGE”) FOR THE REMAINDER OF THE COBRA PERIOD.  THE
EXECUTIVE AND/OR HIS DEPENDENTS SHALL BE RESPONSIBLE FOR PAYING THE FULL AMOUNT
OF THE PREMIUM CHARGED FOR SUCH COBRA COVERAGE UNDER THE COMPANY HEALTH CARE
PLAN AT THE COBRA RATE.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SUBSECTION (III), IN THE EVENT THAT THE CONTINUATION COVERAGE FOR WHATEVER
REASON DOES NOT SATISFY THE CONTINUATION OF COVERAGE REQUIREMENTS OF COBRA, THE
EXECUTIVE AND/OR HIS DEPENDENTS SHALL BE ENTITLED TO ELECT COBRA COVERAGE IN
LIEU OF THE CONTINUATION COVERAGE DESCRIBED IN THIS SECTION 4(B).  IN SUCH
EVENT, THE EXECUTIVE AND/OR HIS DEPENDENTS SHALL BE RESPONSIBLE FOR PAYING THE
FULL AMOUNT OF THE PREMIUM CHARGED FOR SUCH COBRA COVERAGE UNDER THE COMPANY
HEALTH CARE PLAN AT THE COBRA RATE.


(IV)              DURING THE COMPENSATION PERIOD, THE COMPANY SHALL PAY TO THE
EXECUTIVE A MONTHLY SPECIAL BENEFIT AS DETERMINED PURSUANT TO THE PROVISIONS OF
THIS SUBSECTION (IV) (THE “SPECIAL BENEFIT”).  THE AMOUNT OF THE MONTHLY SPECIAL
BENEFIT SHALL BE EQUAL TO THAT PORTION OF THE PREMIUM PAID BY THE EXECUTIVE FOR
THE CONTINUATION COVERAGE THAT EXCEEDS THE AMOUNT REQUIRED TO BE PAID BY AN
“ACTIVE EMPLOYEE” FOR HIS SHARE OF THE COST OF FAMILY COVERAGE.  SUCH SPECIAL
BENEFIT SHALL BE PAID TO THE EXECUTIVE ON THE 20TH DAY OF EACH CALENDAR MONTH
DURING THE COMPENSATION PERIOD, OR WITHIN TEN (10) BUSINESS DAYS THEREAFTER.  IN
ADDITION, THE COMPANY SHALL PAY TO THE EXECUTIVE AN ANNUAL SPECIAL BONUS EQUAL
TO THE AMOUNT NECESSARY TO PAY ANY FEDERAL INCOME TAX, STATE INCOME TAX, OR
OTHER TAX IMPOSED UPON THE EXECUTIVE AS A RESULT OF THE RECEIPT OF THE
CONTINUATION COVERAGE AND THE SPECIAL BENEFIT PAYMENT PROVIDED FOR IN THIS
SECTION 4(B).  FOR PURPOSES OF DETERMINING THE AMOUNT OF THE ANNUAL SPECIAL
BONUS, THE EXECUTIVE SHALL BE DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST
MARGINAL RATE OF FEDERAL INCOME TAXATION FOR INDIVIDUALS IN THE CALENDAR YEAR IN
WHICH THE SPECIAL BONUS IS PAID.  IN ADDITION, THE EXECUTIVE SHALL BE DEEMED TO
PAY STATE INCOME TAXES AT A RATE DETERMINED IN ACCORDANCE WITH THE FOLLOWING
FORMULA:

(1 – (highest marginal rate of federal income taxation for individuals)) X
(highest marginal rate of income tax in the state in which the Executive is
domiciled for individuals in the calendar year in which the special bonus is
paid).

The amount of the special bonus shall be determined by the Company’s outside
independent accountants.  The determination of the accounting firm shall be
final and binding on the Company and the Executive.  The special bonus shall be
paid to the Executive in a single lump sum payment on or prior to December 31 of
each calendar year during which the Continuation Coverage is provided pursuant
to this Section 4(b). 


(V)                IN ADDITION TO PARTICIPATION IN THE COMPANY HEALTH CARE PLAN
DURING THE COMPENSATION PERIOD, THE EXECUTIVE SHALL AS PERMITTED BY CODE SECTION
409A ALSO BE ENTITLED TO PARTICIPATE (TREATING THE EXECUTIVE AS AN “ACTIVE”
EMPLOYEE OF THE COMPANY FOR THIS PURPOSE) DURING THE COMPENSATION PERIOD IN THE
OTHER WELFARE BENEFIT PLANS IN WHICH HE PARTICIPATED IMMEDIATELY PRIOR TO HIS
DATE OF TERMINATION AND THE BENEFITS UNDER SUCH OTHER WELFARE BENEFIT PLANS
SHALL BE MADE AVAILABLE UNDER THE SAME TERMS AND CONDITIONS AVAILABLE TO ACTIVE
EMPLOYEES (E.G., EMPLOYEE CONTRIBUTIONS ARE REQUIRED FOR CERTAIN BENEFITS THAT
ARE IN EFFECT FOR ACTIVE EMPLOYEES WHO ARE SIMILARLY SITUATED).  NOTWITHSTANDING
THE FOREGOING, THE COMPANY SHALL BE ENTITLED TO PROVIDE AN ALTERNATE FORM OF ANY
PARTICULAR BENEFIT SO LONG AS SUCH ALTERNATE FORM OF BENEFIT IS SUBSTANTIALLY
EQUIVALENT AND NO LAPSES IN COVERAGE OF THE EXECUTIVE RESULT FROM SUCH CHANGE IN
BENEFITS.

9

--------------------------------------------------------------------------------

 


 

 

 


(VI)              THE EXECUTIVE’S ACCRUED BENEFITS AS OF THE DATE OF TERMINATION
UNDER ANY OTHER OF THE COMPANY’S EMPLOYEE BENEFIT PLANS SHALL BE PAID TO THE
EXECUTIVE IN ACCORDANCE WITH THE TERMS OF SUCH PLANS.  IN ADDITION, IN THE EVENT
OF A QUALIFYING TERMINATION, THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH ONE
(1) ADDITIONAL YEAR OF SERVICE CREDIT UNDER ALL NON-QUALIFIED RETIREMENT PLANS
AND EXCESS BENEFIT PLANS IN WHICH THE EXECUTIVE PARTICIPATED AS OF HIS DATE OF
TERMINATION.


(C)                STOCK AWARDS.  IF, DURING THE TERMINATION PERIOD, THE
EMPLOYMENT OF THE EXECUTIVE SHALL TERMINATE PURSUANT TO A QUALIFYING
TERMINATION, THEN THE FOLLOWING SHALL APPLY WITH RESPECT TO ANY STOCK-BASED
AWARDS GRANTED BY THE COMPANY.


(I)                  STOCK OPTIONS AND STOCK APPRECIATION RIGHTS.  ALL COMPANY
STOCK OPTIONS, STOCK APPRECIATION RIGHTS OR SIMILAR STOCK-BASED AWARDS HELD BY
THE EXECUTIVE WILL BE ACCELERATED AND EXERCISABLE IN FULL AS OF THE DATE OF
TERMINATION, WITHOUT REGARD TO THE EXERCISABILITY OR VESTING OF SUCH AWARDS
PRIOR TO THE DATE OF TERMINATION.


(II)                RESTRICTED STOCK.  ALL RESTRICTIONS ON ANY RESTRICTED STOCK
AWARDS, RESTRICTED STOCK UNITS, PERFORMANCE STOCK AWARDS OR SIMILAR STOCK-BASED
AWARDS GRANTED BY THE COMPANY, INCLUDING WITHOUT LIMITATION ANY VESTING OR
PERFORMANCE CRITERIA, HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION SHALL
BE REMOVED AND SUCH AWARDS SHALL BE DEEMED VESTED AND EARNED IN FULL.


(D)               PAYMENTS DUE TO TERMINATION OTHER THAN QUALIFYING
TERMINATION.  IF, DURING THE TERMINATION PERIOD, THE EXECUTIVE SHALL TERMINATE
OTHER THAN BY REASON OF A QUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY TO
EXECUTIVE WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION (OR SUCH
EARLIER DATE, IF ANY, AS MAY BE REQUIRED UNDER APPLICABLE WAGE PAYMENT LAWS) A
LUMP-SUM CASH AMOUNT EQUAL TO THE SUM OF (I) EXECUTIVE’S ACCRUED BUT UNPAID BASE
SALARY THROUGH THE DATE OF TERMINATION AND ANY BONUS AMOUNTS WHICH HAVE BECOME
PAYABLE, TO THE EXTENT NOT THERETOFORE PAID OR DEFERRED, AND (II) ANY ACCRUED
VACATION PAY, TO THE EXTENT NOT THERETOFORE PAID.  THE COMPANY MAY MAKE SUCH
ADDITIONAL PAYMENTS, AND PROVIDE SUCH ADDITIONAL BENEFITS, TO EXECUTIVE AS THE
COMPANY AND EXECUTIVE MAY AGREE IN WRITING.  THE EXECUTIVE’S ACCRUED BENEFITS AS
OF THE DATE OF TERMINATION UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS SHALL BE
PAID TO EXECUTIVE IN ACCORDANCE WITH THE TERMS OF SUCH PLANS.

10

--------------------------------------------------------------------------------

 


 


5.                  CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY; CODE SECTION
409A MATTERS.

 


(A)                NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY
AND SUBJECT TO THE PROVISIONS OF THIS SECTION 5 (INCLUDING THE SAFE HARBOR CAP
DESCRIBED IN SUBSECTION (B), IN THE EVENT THAT THE INDEPENDENT ACCOUNTANTS (AS
DEFINED BELOW) SHALL DETERMINE THAT ANY AMOUNT PAID OR DISTRIBUTED TO THE
EXECUTIVE PURSUANT TO THIS AGREEMENT (THE “AGREEMENT PAYMENTS”) SHALL, AS A
RESULT OF A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR IN
THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY, CONSTITUTE
A PARACHUTE PAYMENT WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND THE
AGGREGATE OF SUCH PARACHUTE PAYMENTS AND ANY OTHER AMOUNTS PAID OR DISTRIBUTED
TO THE EXECUTIVE FROM ANY OTHER PLANS OR ARRANGEMENTS MAINTAINED BY THE COMPANY,
OR BY ANY OTHER MEMBER OF THE SAME AFFILIATED GROUP (AS DEFINED IN SECTION 1504
OF THE CODE DETERMINED WITHOUT REGARD TO SECTION 1504(B)) WHICH INCLUDES THE
COMPANY (SUCH OTHER PAYMENTS TOGETHER WITH THE AGREEMENT PAYMENTS SHALL BE
REFERRED TO AS THE “TOTAL PAYMENTS”), WOULD MORE LIKELY THAN NOT, IN THE OPINION
OF THE INDEPENDENT ACCOUNTANTS CAUSE THE EXECUTIVE TO BE SUBJECT TO THE EXCISE
TAX, THE COMPANY SHALL PAY TO THE EXECUTIVE AN ADDITIONAL AMOUNT (THE “GROSS-UP
PAYMENT”), SUCH THAT THE NET AMOUNT THE EXECUTIVE SHALL RECEIVE AFTER THE
PAYMENT OF ANY EXCISE TAX SHALL EQUAL THE AMOUNT WHICH HE WOULD HAVE RECEIVED IF
THE EXCISE TAX HAD NOT BEEN IMPOSED.  THE GROSS-UP PAYMENT SHALL BE DETERMINED
BY THE INDEPENDENT ACCOUNTANTS AND SHALL EQUAL THE SUM OF THE FOLLOWING:

(1)        The rate of the Excise Tax multiplied by the amount of the excess
parachute payments;

(2)        Any federal income tax, social security tax, unemployment tax or
Excise Tax imposed upon the Executive as a result of the Gross-Up Payment
required to be made under this Section 5; and

(3)        Any state income or other tax imposed upon the Executive as a result
of the Gross-Up Payment required to be made under this Section 5.

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation for individuals in the calendar year in which the Excise
Tax is required to be paid.  In addition, the Executive shall be deemed to pay
state income taxes at a rate determined in accordance with the following
formula: 

(1  -  (highest marginal rate of federal income taxation for individuals))  x 
(highest marginal rate of income tax in the state in which the Executive is
domiciled for individuals in the calendar year in which the Excise Tax is
required to be paid).

In the event the Executive is subject to the provisions of Section 68 of the
Code, the combined federal and state income tax rate determined above shall be
adjusted to reflect any loss in the federal deduction for state income taxes on
the Gross-Up Payment.

11

--------------------------------------------------------------------------------

 


 

 

 

 

The Gross-Up Payment shall be paid to the Executive by the Company on or before
the date that the Executive is required to pay the Excise Tax; provided,
however, that if the amount of such payment cannot be finally determined on or
before such day, the Company shall pay to the Executive on such day an estimate,
as determined in good faith by the Company, of the minimum amount of such
payment and shall pay the remainder of such payment (together with interest at
the rate provided under Section 1274(b)(2)(B) of the Code) as soon as the amount
can be determined but no later than the thirtieth (30th) day after the date the
Executive becomes subject to the payment of the Excise Tax.  In the event that
the Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, the Executive shall
repay to the Company, as applicable, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax, federal and state taxes imposed on the Gross-Up
Payment being repaid by the Executive, if such repayment results in a reduction
in Excise Tax and/or a federal or state tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code.  In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time the Gross-Up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest payable with respect to
such excess) at the time that the amount of such excess is finally determined,
but in no event later than the last day of the calendar year following the
calendar year in which the Executive is required to pay the Excise Tax.  The
parties agree that the intent of this Section 5 is that the Executive shall be
reimbursed for the Excise Tax on his excess parachute payments and all taxes on
that reimbursement.  The intended goal is to place the Executive in the same
economic position as if no Excise Tax had been imposed.  The Company will retain
an independent accounting firm (the “Independent Accountants”) acceptable to
both the Company and the Executive (other than the Company’s regular independent
auditors) to calculate the amount of the Gross-Up Payment.  All fees and
expenses resulting from the retention of the Independent Accountants shall be
paid by the Company.  All determinations made by the Independent Accountants
pursuant to this Section 5 shall be binding and conclusive on the Company and
the Executive.


(B)               NOTWITHSTANDING THE FOREGOING PROVISIONS OF SECTION 5(A), IF
IT SHALL BE DETERMINED THAT THE EXECUTIVE IS ENTITLED TO A GROSS-UP PAYMENT, BUT
THAT THE TOTAL PAYMENTS WOULD NOT BE SUBJECT TO THE EXCISE TAX IF THE TOTAL
PAYMENTS WERE REDUCED BY AN AMOUNT THAT IS LESS THAN FIVE PERCENT (5%) OF THE
PORTION OF THE TOTAL PAYMENTS THAT WOULD BE TREATED AS “PARACHUTE PAYMENTS”
UNDER SECTION 280G OF THE CODE, THEN THE AMOUNTS PAYABLE TO THE EXECUTIVE SHALL
BE REDUCED (BUT NOT BELOW ZERO) TO THE MAXIMUM AMOUNT THAT COULD BE PAID TO THE
EXECUTIVE WITHOUT GIVING RISE TO THE EXCISE TAX (THE “SAFE HARBOR CAP”) AND NO
GROSS-UP PAYMENT SHALL BE MADE TO THE EXECUTIVE.  THE COMPANY SHALL DETERMINE
WHAT ITEMS OF COMPENSATION SHALL BE REDUCED AND SHALL PROMPTLY NOTIFY THE
EXECUTIVE OF SUCH DETERMINATIONS.  IF AN AMOUNT HAS BEEN PAID OR DISTRIBUTED TO
THE EXECUTIVE WHICH SHOULD NOT HAVE BEEN PAID OR DISTRIBUTED DUE TO THE REQUIRED
REDUCTION, THE EXECUTIVE SHALL PROMPTLY RETURN SUCH AMOUNT TO THE COMPANY
(TOGETHER WITH INTEREST AT THE RATE SET FORTH IN SECTION 1274(B)(2)(B) OF THE
CODE). 


(C)                TO THE EXTENT APPLICABLE, THE PARTIES HERETO INTEND THAT THIS
AGREEMENT COMPLY WITH CODE SECTION 409A INCLUDING, IF APPLICABLE, COMPLIANCE
WITH ANY EXEMPTIONS FROM CODE SECTION 409A.  THE PARTIES HEREBY AGREE THAT THIS
AGREEMENT SHALL AT ALL TIMES BE CONSTRUED IN A MANNER TO COMPLY WITH (OR BE
EXEMPT FROM) CODE SECTION 409A.  NOTWITHSTANDING THE AMENDMENT PROVISIONS OF
SECTION 13, THE COMPANY SHALL HAVE UNILATERAL AUTHORITY TO AMEND THIS AGREEMENT
IF NECESSARY TO COMPLY WITH, OR BE EXEMPT FROM, CODE SECTION 409A.  THE PARTIES
ALSO AGREE THAT IN NO EVENT SHALL ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO
THIS AGREEMENT THAT IS CONSIDERED DEFERRED COMPENSATION WITHIN THE MEANING OF
CODE SECTION 409A (AND IS NOT OTHERWISE EXEMPT FROM THE PROVISIONS THEREOF) BE
ACCELERATED OR DELAYED IN VIOLATION OF CODE SECTION 409A.  IN ADDITION, THE
PARTIES AGREE THAT IF (I) IF THE EXECUTIVE IS A KEY EMPLOYEE (AS DEFINED IN
SECTION 416(I) OF THE CODE WITHOUT REGARD TO PARAGRAPH (5) THEREOF), THEN (II)
ANY PAYMENTS THAT ARE CONSIDERED DEFERRED COMPENSATION UNDER CODE SECTION 409A
(AND ARE NOT OTHERWISE EXEMPT FROM THE PROVISIONS THEREOF) CANNOT BE PAID TO THE
EXECUTIVE UNTIL THE LAPSE OF SIX (6) MONTHS AFTER HIS SEPARATION FROM SERVICE,
(III) ANY SUCH PAYMENTS THAT WOULD OTHERWISE BE PAID WITHIN SIX (6) MONTHS AFTER
THE EXECUTIVE’S SEPARATION FROM SERVICE SHALL BE PAID IN LUMP SUM WITHIN TEN
(10) DAYS AFTER THE LAPSE OF SUCH SIX (6) MONTH PERIOD AND ALL OTHER PAYMENTS
SHALL BE MADE AS WOULD ORDINARILY HAVE BEEN MADE UNDER THE PROVISIONS OF THIS
AGREEMENT.


6.                  WITHHOLDING.  THE COMPANY SHALL WITHHOLD FROM ANY AMOUNT
PAYABLE TO THE EXECUTIVE (OR TO HIS BENEFICIARY OR ESTATE OR ANY OTHER PERSON)
HEREUNDER ALL FEDERAL, STATE, LOCAL, FOREIGN OR OTHER TAXES THAT THE COMPANY MAY
REASONABLY DETERMINE ARE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW,
RULE OR REGULATION.

12

--------------------------------------------------------------------------------

 


 


7.                  NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO ENTITLE EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE COMPANY OR
ANY OF ITS AFFILIATES, AND IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR AN
AFFILIATE SHALL TERMINATE PRIOR TO A CHANGE IN CONTROL, EXECUTIVE SHALL HAVE NO
FURTHER RIGHTS UNDER THIS AGREEMENT (EXCEPT AS OTHERWISE PROVIDED HEREUNDER);
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT DURING THE TERMINATION PERIOD SHALL BE SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT.


8.                  OFFSET; NO OBLIGATION TO MITIGATE DAMAGES.


(A)                OFFSET.  THE COMPANY’S OBLIGATION TO MAKE ANY PAYMENTS
PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER SHALL BE SUBJECT TO, AND (SUBJECT TO ANY CODE SECTION 409A
CONSIDERATIONS) MAY BE REDUCED BY THE AMOUNT RELATED TO, ANY RIGHT OF SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE
COMPANY MAY HAVE AGAINST THE EXECUTIVE.


(B)               NO OBLIGATION TO MITIGATE.  IN NO EVENT SHALL THE EXECUTIVE BE
OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION
OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS
AGREEMENT AND SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT THE EXECUTIVE
OBTAINS OTHER EMPLOYMENT (EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(B) WITH
RESPECT TO THE PAYMENT OF WELFARE PLAN BENEFITS).


9.                  CONFIDENTIALITY; COMPETITION; SOLICITATION.


(A)                COVENANTS OF EXECUTIVE.  THE COMPANY AND THE EXECUTIVE
RECOGNIZE THAT THE EXECUTIVE’S SERVICES ARE SPECIAL AND UNIQUE AND THAT THE
PROVISIONS HEREIN FOR COMPENSATION UNDER SECTION 4 AND SECTION 5 ARE PARTLY IN
CONSIDERATION OF AND CONDITIONED UPON THE EXECUTIVE’S COMPLIANCE WITH THE
COVENANTS CONTAINED IN THIS SECTION 9.  ACCORDINGLY, DURING THE TERM OF THE
AGREEMENT AND, EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9, FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT, THE EXECUTIVE SHALL BE SUBJECT TO THE
COVENANTS CONTAINED IN THIS SECTION 9. 


(B)               ASSISTANCE IN LITIGATION.  THE EXECUTIVE SHALL, UPON
REASONABLE NOTICE, FURNISH SUCH INFORMATION AND ASSISTANCE TO THE COMPANY AS MAY
REASONABLY BE REQUIRED BY THE COMPANY IN CONNECTION WITH ANY INVESTIGATION,
INQUIRY, LITIGATION OR OTHER PROCEEDING IN WHICH IT IS OR MAY BECOME INVOLVED,
AND WHICH ARISES OUT OF FACTS AND CIRCUMSTANCES KNOWN TO THE EXECUTIVE (AND
WITHOUT REGARD TO WHETHER THE EXECUTIVE IS A PARTY THERETO), PROVIDED THAT SUCH
ASSISTANCE SHALL NOT CONFLICT OR UNREASONABLY INTERFERE WITH THE EXECUTIVE’S
POST-DATE OF TERMINATION PERSONAL OR PROFESSIONAL COMMITMENTS OR OBLIGATIONS. 
THE COMPANY SHALL PROMPTLY REIMBURSE THE EXECUTIVE FOR HIS OUT-OF-POCKET
EXPENSES INCURRED DURING HIS LIFETIME IN CONNECTION WITH THE FULFILLMENT OF HIS
OBLIGATIONS UNDER THIS SECTION 9(B), BUT IN ANY EVENT NO LATER THAN FORTY-FIVE
(45) DAYS FOLLOWING THE MONTH IN WHICH THE EXPENSE WAS INCURRED.  THE EXPENSES
ELIGIBLE FOR REIMBURSEMENT UNDER THIS SECTION 9(B) IN ANY CALENDAR YEAR SHALL
NOT AFFECT ANY EXPENSES ELIGIBLE FOR REIMBURSEMENT OR IN-KIND BENEFITS TO BE
PROVIDED TO THE EXECUTIVE IN ANY OTHER CALENDAR YEAR.  THE EXECUTIVE’S RIGHTS
UNDER THIS SECTION 9(B) SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANY
OTHER BENEFIT.

13

--------------------------------------------------------------------------------

 













 


(C)                CONFIDENTIALITY.  AS A CONSEQUENCE OF HIS UNIQUE POSITION AS
AN OFFICER OF THE COMPANY, THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE WILL
HAVE BROAD ACCESS TO CONFIDENTIAL INFORMATION, THAT CONFIDENTIAL INFORMATION
WILL IN FACT BE DEVELOPED BY HIM IN THE COURSE OF PERFORMING HIS DUTIES AND
RESPONSIBILITIES UNDER THIS AGREEMENT, AND THAT CONFIDENTIAL INFORMATION
FURNISHES A COMPETITIVE ADVANTAGE IN MANY SITUATIONS AND CONSTITUTES, SEPARATELY
AND IN THE AGGREGATE, A VALUABLE, SPECIAL AND UNIQUE ASSET OF THE COMPANY.  THE
EXECUTIVE AND THE COMPANY HAVE AGREED TO CERTAIN UNDERSTANDINGS REFLECTED IN A
SEPARATE NON-COMPETITION, CONFIDENTIALITY, INVENTION OR SIMILAR AGREEMENT OR
AGREEMENTS, AS SUCH AGREEMENT OR AGREEMENTS  MAY BE FURTHER AMENDED, MODIFIED OR
RESTATED (COLLECTIVELY, THE “ICN AGREEMENT”).  AMONG OTHER THINGS, THE ICN
AGREEMENT PROHIBITS THE EXECUTIVE FROM THE UNAUTHORIZED DISCLOSURE OF
CONFIDENTIAL INFORMATION.  THE EXECUTIVE AGREES THAT THE ICN AGREEMENT SHALL BE
A PART OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF THE ICN AGREEMENT ARE
INCORPORATED HEREIN.


(D)               NON-DISPARAGEMENT.  THE EXECUTIVE SHALL NOT MAKE ANY
DISPARAGING REMARKS, OR ANY REMARKS THAT COULD REASONABLY BE CONSTRUED AS
DISPARAGING, REGARDING THE COMPANY, OR ITS OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, REPRESENTATIVES OR AGENTS.


(E)                SOLICITATION.  THE EXECUTIVE ACKNOWLEDGES AND CONFIRMS THAT
THE ICN AGREEMENT PROHIBITS HIM FROM SOLICITING THE CUSTOMERS AND EMPLOYEES OF
THE COMPANY AND THE EXECUTIVE AGREES TO BE BOUND BY SUCH PROHIBITIONS.


(F)                 NON-COMPETITION.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE DUTIES AND RESPONSIBILITIES TO BE PERFORMED BY HIM FOR THE COMPANY ARE OF A
SPECIAL AND UNUSUAL CHARACTER WHICH HAVE A UNIQUE VALUE TO THE COMPANY, THE LOSS
OF WHICH CANNOT BE ADEQUATELY COMPENSATED BY DAMAGES IN ANY ACTION IN LAW.  THE
EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE UNIQUE AND PROPRIETARY
KNOWLEDGE AND INFORMATION POSSESSED BY, OR WHICH WILL BE DISCLOSED TO, OR
DEVELOPED BY, THE EXECUTIVE IN THE COURSE OF HIS EMPLOYMENT WITH THE COMPANY
WILL BE SUCH THAT HIS BREACH OF THE COVENANTS CONTAINED IN THIS SECTION 9(F)
WOULD IMMEASURABLY AND IRREPARABLY DAMAGE THE COMPANY REGARDLESS OF WHERE IN THE
RESTRICTED AREA (AS DEFINED BELOW) THE ACTIVITIES CONSTITUTING SUCH BREACH WERE
TO OCCUR.  THUS, THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT IT IS BOTH
REASONABLE AND NECESSARY FOR THE COVENANTS IN THIS SECTION 9(F) TO APPLY TO THE
EXECUTIVE’S ACTIVITIES THROUGHOUT THE RESTRICTED AREA AND FOR THE RESTRICTED
PERIOD (AS DEFINED BELOW).  IN RECOGNITION OF THE SPECIAL AND UNUSUAL CHARACTER
OF THE DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE AND AS A MATERIAL INDUCEMENT
TO THE COMPANY TO CONTINUE TO EMPLOY THE EXECUTIVE IN THIS SPECIAL AND UNIQUE
CAPACITY, THE EXECUTIVE COVENANTS AND AGREES THAT, DURING THE TERM AND
THEREAFTER DURING THE RESTRICTED PERIOD, THE EXECUTIVE SHALL NOT, ON HIS OWN
ACCOUNT OR AS AN OFFICER-LEVEL OR EXECUTIVE-LEVEL EMPLOYEE OR AS A CONSULTANT TO
OTHER OFFICER-LEVEL OR EXECUTIVE-LEVEL EMPLOYEES, DIRECTLY OR INDIRECTLY, IN ONE
OR A SERIES OF TRANSACTIONS, ENGAGE IN OR BE ENGAGED IN, WITHIN THE RESTRICTED
AREA, THE BUSINESS (AS DEFINED BELOW) OR ANY BUSINESS WHICH IS COMPETITIVE WITH
THE BUSINESS.  NOTWITHSTANDING THE FOREGOING, THE PARTIES ACKNOWLEDGE AND AGREE
THAT EXECUTIVE’S EMPLOYMENT OR ENGAGEMENT AS AN OFFICER-LEVEL OR EXECUTIVE-LEVEL
EMPLOYEE OR AS A CONSULTANT TO OTHER OFFICER-LEVEL OR EXECUTIVE-LEVEL EMPLOYEES,
OF AN AFFILIATE, DIVISION OR BUSINESS UNIT OF AN ENTITY THAT IS NOT ITSELF
ENGAGED IN THE BUSINESS OR ANY BUSINESS WHICH IS COMPETITIVE WITH THE BUSINESS
WILL NOT VIOLATE THIS SECTION 9(F) EVEN IF ANOTHER AFFILIATE, BUSINESS UNIT OR
DIVISION OF SUCH ENTITY IS SO ENGAGED IN THE BUSINESS OR ANY BUSINESS WHICH IS
COMPETITIVE WITH THE BUSINESS.  FOR PURPOSES OF THIS SECTION 9(F), THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

14

--------------------------------------------------------------------------------

 


 

 

 


(I)                  “BUSINESS” MEANS ANY BUSINESS ENGAGED IN, ANY SERVICE
PROVIDED BY, OR ANY PRODUCT PRODUCED BY THE COMPANY, INCLUDING, BUT NOT LIMITED
TO, THE BUSINESS OF DESIGNING, DEVELOPING, MANUFACTURING AND MARKETING RADIO
FREQUENCY COMPONENTS AND SYSTEM SOLUTIONS FOR MOBILE COMMUNICATIONS
APPLICATIONS.


(II)                “RESTRICTED AREA” MEANS THE UNITED STATES OF AMERICA.


(III)               “RESTRICTED PERIOD” MEANS THE TERM AND THE COMPENSATION
PERIOD.


(G)                REMOVAL OF MATERIALS.  DURING THE TERM AND AT ANY TIME
THEREAFTER, AND EXCEPT AS MAY BE REQUIRED OR DEEMED NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE PERFORMANCE BY THE EXECUTIVE OF HIS DUTIES AS AN EMPLOYEE OF
THE COMPANY, THE EXECUTIVE SHALL NOT COPY, DISPOSE OF OR REMOVE FROM THE COMPANY
ANY CUSTOMER OR CLIENT LISTS, SOFTWARE, COMPUTER PROGRAMS OR OTHER DIGITAL
INTELLECTUAL PROPERTY, BOOKS, RECORDS, FORMS, DATA, MANUALS, HANDBOOKS OR ANY
OTHER PAPERS OR WRITINGS BELONGING TO THE COMPANY.


(H)                FAILURE TO COMPLY.  IN  THE EVENT THAT THE EXECUTIVE SHALL
FAIL TO COMPLY WITH ANY PROVISION OF THIS SECTION 9, AND SUCH FAILURE SHALL
CONTINUE FOR TEN (10) DAYS FOLLOWING DELIVERY OF NOTICE THEREOF BY THE COMPANY
TO THE EXECUTIVE, THE COMPANY SHALL HAVE AND MAY EXERCISE ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE TO THE COMPANY AT LAW OR OTHERWISE, INCLUDING BUT NOT LIMITED
TO RECOVERY OF MONEY DAMAGES AND EXERCISING ANY OTHER RIGHTS OR REMEDIES
AVAILABLE AT LAW TO A NON-BREACHING PARTY AND OBTAINING AN INJUNCTION FROM A
COURT OF COMPETENT JURISDICTION ENJOINING AND RESTRAINING THE EXECUTIVE FROM
COMMITTING SUCH VIOLATION.  THE EXECUTIVE HEREBY AGREES TO SUBMIT TO THE
EQUITABLE JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION, WITHOUT REFERENCE
TO WHETHER THE EXECUTIVE RESIDES OR DOES BUSINESS IN THAT JURISDICTION AT THE
TIME SUCH INJUNCTION IS SOUGHT OR ENTERED. 


(I)                  REASONABLENESS OF RESTRICTIONS.  THE EXECUTIVE AND THE
COMPANY HAVE EACH CAREFULLY READ THE PROVISIONS OF THIS SECTION 9 AND, HAVING
DONE SO, AGREE THAT THE RESTRICTIONS SET FORTH IN THIS SECTION 9 (INCLUDING, BUT
NOT LIMITED TO, THE RESTRICTED PERIOD RESTRICTION AND THE RESTRICTED AREA
RESTRICTION SET FORTH IN THIS SECTION 9) ARE FAIR AND NECESSARY TO PREVENT THE
EXECUTIVE FROM UNFAIRLY TAKING ADVANTAGE OF CONTACTS ESTABLISHED, NURTURED,
SERVICED, ENHANCED OR PROMOTED AND KNOWLEDGE GAINED DURING THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, AND ARE NECESSARY FOR THE REASONABLE AND PROPER
PROTECTION OF THE COMPANY’S INTERESTS.  THE EXECUTIVE ACKNOWLEDGES THAT THE
COVENANTS CONTAINED IN THIS SECTION 9 WILL NOT CAUSE AN UNDUE BURDEN ON THE
EXECUTIVE.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT ANY PART OF THE
COVENANTS SET FORTH IN THIS SECTION 9 SHALL BE HELD TO BE INVALID OR
UNENFORCEABLE, THE REMAINING PARTS THEREOF SHALL NEVERTHELESS CONTINUE TO BE
VALID AND ENFORCEABLE AS THOUGH THE INVALID OR UNENFORCEABLE PARTS HAD NOT BEEN
INCLUDED THEREIN.  IN THE EVENT THAT ANY PROVISION OF THIS SECTION 9 SHALL BE
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE OVERBROAD AS WRITTEN, THE
EXECUTIVE SPECIFICALLY AGREES THAT THE COURT SHOULD MODIFY SUCH PROVISION IN
ORDER TO MAKE IT ENFORCEABLE, AND THAT A COURT SHOULD VIEW EACH SUCH PROVISION
AS SEVERABLE AND ENFORCE THOSE SEVERABLE PROVISIONS DEEMED REASONABLE BY SUCH
COURT.


(J)                 NOTICE OF COVENANTS AND SUBSEQUENT EMPLOYMENT.  THE 
EXECUTIVE SHALL PROVIDE ANY SUBSEQUENT EMPLOYER WITH WRITTEN NOTICE OF THE
EXISTENCE AND TERMS OF THIS SECTION 9 PRIOR TO COMMENCING EMPLOYMENT WITH ANY
SUCH SUBSEQUENT EMPLOYER.  IN ADDITION, IF SO REQUESTED BY THE COMPANY FOLLOWING
THE EXECUTIVE’S TERMINATION OF EMPLOYMENT, THE EXECUTIVE SHALL PROVIDE NOTICE TO
THE COMPANY OF THE NAME OF ANY NEW EMPLOYER AND ALL POSITIONS HELD BY THE
EXECUTIVE WITH SUCH EMPLOYER.  ANY NOTICE PURSUANT TO THIS SECTION 9(J) SHALL
NOT BE REQUIRED FOLLOWING THE EXPIRATION OF THE RESTRICTED PERIOD.

15

--------------------------------------------------------------------------------

 


 

 


(K)               PRECLEARANCE OF SUBSEQUENT EMPLOYMENT.  THE EXECUTIVE MAY SEEK
A PRECLEARANCE FROM THE COMPANY WITH RESPECT TO WHETHER HIS ACCEPTANCE OF ANY
EMPLOYMENT DURING THE RESTRICTED PERIOD WOULD CONSTITUTE A VIOLATION OF ANY OF
THE TERMS OF THIS SECTION 9 BY PROVIDING THE COMPANY WITH A WRITTEN NOTICE (THE
“PRECLEARANCE NOTICE”) REQUESTING SUCH PRECLEARANCE AND DESCRIBING HIS INTENT TO
ACCEPT EMPLOYMENT WITH A NEW EMPLOYER, WHICH PRECLEARANCE NOTICE SHALL INCLUDE
THE NAME OF THE PROSPECTIVE EMPLOYER, THE OFFICE, TITLE AND POSITION THE
EXECUTIVE INTENDS TO ACCEPT WITH SUCH PROSPECTIVE EMPLOYER, A DESCRIPTION OF THE
EXPECTED MAJOR RESPONSIBILITIES AND DUTIES THAT EXECUTIVE EXPECTS TO HAVE WITH
SUCH PROSPECTIVE EMPLOYER AND A DESCRIPTION OF THE BUSINESS ENGAGED OR TO BE
ENGAGED IN BY THE BUSINESS UNIT OR DIVISION OF THE PROSPECTIVE EMPLOYER TO WHICH
EXECUTIVE WOULD BE ASSIGNED.  WITHIN TEN (10) DAYS OF ITS RECEIPT OF ANY
PRECLEARANCE NOTICE, THE COMPANY SHALL PROVIDE EXECUTIVE WITH A WRITTEN NOTICE
AS TO ITS GOOD FAITH POSITION AS TO WHETHER THE PROSPECTIVE EMPLOYMENT THE
EXECUTIVE INTENDS TO ACCEPT AS DESCRIBED IN THE PRECLEARANCE NOTICE WOULD OR
WOULD NOT CONSTITUTE A VIOLATION OF ANY OF THE TERMS OF THIS SECTION 9, AND
EXECUTIVE SHALL BE ENTITLED TO RELY ON THE POSITION SO TAKEN BY THE COMPANY IN
DETERMINING WHETHER TO ACCEPT THE NEW EMPLOYMENT.  IF THE COMPANY FAILS TO
PROVIDE EXECUTIVE WITH WRITTEN NOTICE OF ITS POSITION WITHIN SUCH TEN-DAY
PERIOD, THE COMPANY SHALL BE DEEMED TO HAVE TAKEN THE POSITION THAT SUCH
PROSPECTIVE EMPLOYMENT BY THE EXECUTIVE WOULD NOT CONSTITUTE A VIOLATION OF ANY
OF THE TERMS OF THIS SECTION 9.  ANY PRECLEARANCE OF NEW EMPLOYMENT TO THE
EXECUTIVE PROVIDED OR DEEMED PROVIDED BY THE COMPANY PURSUANT TO THIS SECTION
9(K) SHALL BE LIMITED TO THE EMPLOYMENT ACTIVITIES AS DESCRIBED IN THE
PRECLEARANCE NOTICE AND THE COMPANY SHALL REMAIN FREE TO ASSERT ITS RIGHTS UNDER
THIS SECTION 9 FOR ANY ACTIVITIES OF EXECUTIVE THAT ARE NOT DESCRIBED IN SUCH
PRECLEARANCE NOTICE.


10.              NONALIENABILITY.  NO RIGHT OF OR AMOUNT PAYABLE TO THE
EXECUTIVE UNDER THIS AGREEMENT SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION, ENCUMBRANCE,
CHARGE, EXECUTION, ATTACHMENT, LEVY OR SIMILAR PROCESS OR TO SETOFF AGAINST ANY
OBLIGATIONS OR TO ASSIGNMENT BY OPERATION OF LAW.  ANY ATTEMPT, VOLUNTARY OR
INVOLUNTARY, TO EFFECT ANY ACTION SPECIFIED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE VOID.  HOWEVER, THIS SECTION 10 SHALL NOT PROHIBIT THE
EXECUTIVE FROM DESIGNATING ONE OR MORE PERSONS, ON A FORM SATISFACTORY TO THE
COMPANY, AS BENEFICIARY TO RECEIVE AMOUNTS PAYABLE TO HIM UNDER THIS AGREEMENT
IN THE EVENT THAT HE SHOULD DIE BEFORE RECEIVING THEM.

16

--------------------------------------------------------------------------------

 

 


 


11.              SUCCESSORS AND ASSIGNS.

 


(A)                THE COMPANY.  AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN
THE COMPANY AS DEFINED ABOVE AND ANY SUCCESSOR OR ASSIGNEE TO ITS BUSINESS
AND/OR ASSETS AS AFORESAID WHICH ASSUMES THE OBLIGATIONS OF THE COMPANY AS
PROVIDED UNDER THIS AGREEMENT OR WHICH OTHERWISE BECOMES BOUND BY ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.  THE COMPANY AND THE
EXECUTIVE AGREE THAT THIS AGREEMENT AND ALL OF THE COMPANY’S RIGHTS AND
OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR TRANSFERRED BY THE COMPANY TO AND SHALL
BE ASSUMED BY AND BE BINDING UPON ANY SUCCESSOR TO THE COMPANY; PROVIDED,
HOWEVER, THAT THE COMPANY WILL NOT CONSOLIDATE OR MERGE INTO OR WITH ANOTHER
PERSON, OR TRANSFER ALL OR A MATERIAL PART OF ITS ASSETS TO ANOTHER PERSON (THE
“SUCCESSOR ENTITY”) UNLESS THE SUCCESSOR ENTITY SHALL ASSUME THIS AGREEMENT, AND
UPON SUCH ASSUMPTION, THE EXECUTIVE AND THE SUCCESSOR ENTITY SHALL BECOME
OBLIGATED TO PERFORM THE TERMS AND CONDITIONS OF THIS AGREEMENT. IF AT ANY TIME
DURING THE TERM OF THIS AGREEMENT THE EXECUTIVE IS EMPLOYED BY AN AFFILIATE (AS
DEFINED HEREIN) OF THE COMPANY, SUCH INDIRECT EMPLOYMENT OF THE EXECUTIVE BY THE
COMPANY SHALL NOT EXCUSE THE COMPANY FROM PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT AS IF THE EXECUTIVE WERE DIRECTLY EMPLOYED BY THE COMPANY, AND THE
COMPANY AGREES THAT IT SHALL PAY OR SHALL CAUSE SUCH EMPLOYER TO PAY ANY AMOUNTS
OWED TO THE EXECUTIVE PURSUANT TO SECTION 4 AND SECTION 5 HEREOF,
NOTWITHSTANDING ANY SUCH INDIRECT EMPLOYMENT RELATIONSHIP.  FOR THE PURPOSES OF
THIS AGREEMENT, AN “AFFILIATE” OF THE COMPANY SHALL MEAN A CORPORATION OR OTHER
ENTITY A MAJORITY OF THE VOTING SECURITIES OF WHICH IS BENEFICIALLY OWNED BY THE
COMPANY, OR ANY OTHER CORPORATION OR OTHER ENTITY CONTROLLING, CONTROLLED BY, OR
UNDER COMMON CONTROL WITH THE COMPANY.


(B)               THE EXECUTIVE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL AND LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF THE EXECUTIVE SHOULD DIE WHILE ANY AMOUNTS ARE STILL PAYABLE TO
HIM HEREUNDER, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTIVE’S BENEFICIARY
(IN ACCORDANCE WITH SECTION 10 HEREIN) OR, IF THERE BE NO SUCH BENEFICIARY, TO
THE EXECUTIVE’S ESTATE.


12.              WAIVER; GOVERNING LAW.  THE EXCUSE OR WAIVER OF THE PERFORMANCE
OF ANY OBLIGATION UNDER THIS AGREEMENT SHALL ONLY BE EFFECTIVE IF EVIDENCED BY A
WRITTEN STATEMENT SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY.  NO
DELAY IN EXERCISING ANY RIGHT OR REMEDY SHALL CONSTITUTE A WAIVER THEREOF, AND
NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY
HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO
BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT
TIME.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS OF ANY STATE. 


13.              ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT CONTAINS ALL OF
THE TERMS AGREED UPON BETWEEN THE EXECUTIVE AND THE COMPANY WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND, EXCEPT AS PROVIDED BELOW, IT SUPERSEDES ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS (INCLUDING, WITHOUT LIMITATION, THE PREDECESSOR
AGREEMENT) BETWEEN THE EXECUTIVE AND THE COMPANY WITH RESPECT TO THE MATTERS
CONTEMPLATED IN THE AGREEMENT.  WITHOUT LIMITING THE EFFECT OF THE FOREGOING,
THE EXECUTIVE AGREES THAT THIS AGREEMENT SATISFIES ANY RIGHTS HE MAY HAVE HAD
UNDER ANY PRIOR UNDERSTANDING OR AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
PREDECESSOR AGREEMENT) BETWEEN THE EXECUTIVE AND THE COMPANY WITH RESPECT TO THE
SUBJECT MATTERS DESCRIBED THEREIN, AND THE PARTIES AGREE THAT THE PREDECESSOR
AGREEMENT SHALL BE TERMINATED AS OF THE EFFECTIVE DATE OF THIS AGREEMENT.  THE
EXECUTIVE AND THE COMPANY AGREE THAT NO TERM, PROVISION OR CONDITION OF THIS
AGREEMENT SHALL BE HELD TO BE ALTERED, AMENDED, CHANGED OR WAIVED IN ANY RESPECT
EXCEPT AS EVIDENCED BY WRITTEN AGREEMENT OF THE EXECUTIVE AND THE COMPANY
(EXCEPT AS OTHERWISE PROVIDED UNDER SECTION 5(C) HEREIN).  NOTWITHSTANDING THE
FOREGOING OR ANYTHING TO THE CONTRARY IN THE AGREEMENT, NEITHER THIS AGREEMENT
NOR ANY PROVISION HEREOF SHALL SUPERSEDE OR OTHERWISE LIMIT THE EXECUTIVE’S OR
THE COMPANY’S RIGHTS OR OBLIGATIONS PURSUANT TO THE ICN AGREEMENT.


14.              NO TRUST FUND; UNFUNDED OBLIGATION.  THE OBLIGATION OF THE
COMPANY TO MAKE PAYMENTS HEREUNDER SHALL CONSTITUTE AN UNSECURED LIABILITY OF
THE COMPANY TO THE EXECUTIVE.  THE COMPANY SHALL NOT BE REQUIRED TO ESTABLISH OR
MAINTAIN ANY SPECIAL OR SEPARATE FUND, OR OTHERWISE TO SEGREGATE ASSETS TO
ASSURE THAT SUCH PAYMENTS SHALL BE MADE, AND THE EXECUTIVE SHALL NOT HAVE ANY
INTEREST IN ANY PARTICULAR ASSETS OF THE COMPANY BY REASON OF ITS OBLIGATIONS
HEREUNDER.  NOTHING CONTAINED IN THIS AGREEMENT SHALL CREATE OR BE CONSTRUED AS
CREATING A TRUST OF ANY KIND OR ANY OTHER FIDUCIARY RELATIONSHIP BETWEEN OR
AMONG THE COMPANY, THE EXECUTIVE, OR ANY OTHER PERSON.  TO THE EXTENT THAT ANY
PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENT FROM THE COMPANY, SUCH RIGHT SHALL BE
NO GREATER THAN THE RIGHT OF AN UNSECURED CREDITOR OF THE COMPANY.

17

--------------------------------------------------------------------------------

 




 

 

 

 

 

 

 

 

 

 

 


15.              NOTICES.  FOR PURPOSES OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED, ONE BUSINESS DAY AFTER BEING SENT
FOR OVERNIGHT DELIVERY BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER OR THREE
BUSINESS DAYS AFTER BEING MAILED BY UNITED STATES REGISTERED MAIL,
RETURN-RECEIPT REQUESTED, POSTAGE-PREPAID, ADDRESSED AS FOLLOWS:

If to the Company:

                        RF Micro Devices, Inc.

                        7628 Thorndike Road

                        Greensboro, North Carolina 27409-9421

                        Attention: Chief Financial Officer

            If to the Executive:

                        Steven E. Creviston

                        7628 Thorndike Road

                        Greensboro, North Carolina 27409-9421

 

or such other address as either party have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

18

--------------------------------------------------------------------------------

 

 

 

 

 


16.              JURISDICTION, LEGAL FEES AND EXPENSES.  ANY ACTION TO ENFORCE
ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN A COURT
OF THE STATE OF NORTH CAROLINA OR IN A FEDERAL COURT LOCATED WITHIN THE STATE OF
NORTH CAROLINA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE EXECUTIVE
AND THE COMPANY IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS AND THE EXECUTIVE HEREBY SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF
NORTH CAROLINA (UNLESS THE COMPANY ELECTS TO ENFORCE ITS RIGHTS UNDER SECTION
9(H) IN A DIFFERENT JURISDICTION).  THE EXECUTIVE AND THE COMPANY IRREVOCABLY
WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION BASED ON LACK OF JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS, WHICH EITHER MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT TO
THIS AGREEMENT OR ANY TRANSACTION RELATED HERETO.  THE EXECUTIVE AND THE COMPANY
ACKNOWLEDGE AND AGREE THAT ANY SERVICE OF LEGAL PROCESS BY MAIL IN THE MANNER
PROVIDED FOR NOTICES UNDER THIS AGREEMENT CONSTITUTES PROPER LEGAL SERVICE OF
PROCESS UNDER APPLICABLE LAW IN ANY ACTION OR PROCEEDING UNDER OR IN RESPECT TO
THIS AGREEMENT. THE COMPANY AND THE EXECUTIVE EACH AGREE TO PAY THEIR OWN LEGAL
FEES AND RELATED EXPENSES (INCLUDING THE COSTS OF EXPERTS, EVIDENCE AND COUNSEL)
REASONABLY AND IN GOOD FAITH INCURRED BY THEM IN A CLAIM FOR RELIEF IN ANY
ACTION BROUGHT TO OBTAIN OR ENFORCE ANY RIGHT OR BENEFIT PROVIDED IN THIS
AGREEMENT; PROVIDED, THAT THE EXECUTIVE SHALL BE ENTITLED TO PAYMENT BY THE
COMPANY OF ALL SUCH FEES AND EXPENSES PAID BY THE EXECUTIVE IN INSTITUTING OR
DEFENDING ANY ACTION IF THE COURT DETERMINES THAT THE EXECUTIVE SUBSTANTIALLY
PREVAILED IN ANY SUCH ACTION BY OR AGAINST THE COMPANY.  IN ADDITION, THE
COMPANY AND THE EXECUTIVE AGREE TO PAY INTEREST ON ANY MONEY JUDGMENT OR OTHER
AWARD OBTAINED BY THE OTHER PARTY AS A RESULT OF ANY SUCH CLAIM, SUCH INTEREST
BEING CALCULATED AT THE RATE OF INTEREST EQUAL TO THE PRIME RATE AS PUBLISHED IN
THE WALL STREET JOURNAL FROM TIME TO TIME FROM THE DATE THAT PAYMENTS TO SUCH
PARTY SHOULD HAVE BEEN MADE (UNDER THIS AGREEMENT OR AS A RESULT OF RESOLUTION
OF SUCH CLAIM); PROVIDED, HOWEVER, THAT NO SUCH INTEREST SHALL BE PAID TO THE
EXTENT THAT INTEREST ALREADY HAS BEEN AWARDED TO THE PREVAILING PARTY ON SUCH
AMOUNTS.  ANY AMOUNTS REQUIRED TO BE PAID PURSUANT TO THIS SECTION 16 SHALL BE
PAID TO THE OTHER PARTY WITHIN 60 DAYS OF THE FINAL RESOLUTION OF SUCH CLAIM
GIVING RISE TO SUCH FEES AND EXPENSES.  THE EXPENSES ELIGIBLE FOR REIMBURSEMENT
UNDER THIS SECTION 16 IN ANY CALENDAR YEAR SHALL NOT AFFECT ANY EXPENSES
ELIGIBLE FOR REIMBURSEMENT OR IN-KIND BENEFITS TO BE PROVIDED TO THE EXECUTIVE
IN ANY OTHER CALENDAR YEAR.  THE EXECUTIVE’S RIGHTS UNDER THIS SECTION 16 SHALL
NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANY OTHER BENEFIT.


17.              SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN WHOLE OR IN PART, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS AGREEMENT OR PART
THEREOF, EACH OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


18.              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


19.              CAPTIONS; GENDER.  THE HEADINGS AND CAPTIONS CONTAINED IN THE
AGREEMENT ARE INTENDED FOR CONVENIENCE OF REFERENCE ONLY AND HAVE NO SUBSTANTIVE
SIGNIFICANCE.  REFERENCES TO THE MASCULINE GENDER SHALL INCLUDE REFERENCES TO
THE FEMININE GENDER, AND VICE VERSA.

[Signature Page To Follow]

 

19

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

                                                                        RF MICRO
DEVICES, INC.             

                                               

By:       /s/ Robert A. Bruggeworth                               

Printed Name:    Robert A. Bruggeworth                      

Title:     President & CEO                                            

ATTEST:

     /s/ William A. Priddy, Jr.                     

Secretary

[Corporate Seal]

EXECUTIVE                                                            

      /s/ Steven E. Creviston                                        

Printed Name:  Steven E. Creviston                             

20

--------------------------------------------------------------------------------

 

 

 